Exhibit 99.22 CONSENT OF EXPERT United States Securities and Exchange Commission Washington, D.C.20549 Ladies and Gentlemen: Re:SilverCrest Mines Inc. (the “Company”) – Form40-F I, Sabry Abdel-Hafez, do hereby consent to: (i) the filing of the written disclosure regarding the technical report entitled the “Preliminary Economic Assessment for the La Joya Property, Durango, Mexico NI 43-101 Technical Report” with an effective date of October 21, 2013 and amended on March 4, 2014 (the “Technical Report”), in the Annual Information Form (the “AIF”) of the Company for the year ended December 31, 2013; (ii) the incorporation by reference of the Technical Report into the Form 40-F Annual Report of the Company for the year ended December 31, 2013, being filed with the United States Securities and Exchange Commission, and any amendments thereto (the “Form 40-F”); and (iii) the use of my name in the AIF, and the Form 40-F. DATED the 31st day of March, 2014 By: “Sabry Abdel-Hafez, P. Eng.” Name: Sabry Abdel-Hafez, P. Eng Company: Tetra Tech WEI Inc. Title: Senior Mining Engineer
